Order entered September 23, 2015




                                                                             . RtCt:IVtb IN
                                             In The                         CoURT OF ,l\PPEALS. Sth DIST
                                   QCourt of ~peals                              ocr L5 zo1s
                          jftftb 11Bistrirt of t!Cexas at 11Ballas              LISA MAfZ
                                                                            CLERK, 5th DIS~TRICT
                                     No. 05-14-00446-CV

  ORYON TECHNOLOGIES, INC. AND ORYON TECHNOLOGIES, LLC, Appellant

                                               v.
                             M. RICHARD MARCUS, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-01252

                                           ORDER

       We REINSTATE the appeal.

       On May 9, 2014, we abated this appeal after being informed that appellant Oryon

Technologies, Inc. had filed a petition for bankruptcy. Before the Court is the motion of

appellants' counsel to withdraw. Attached to the motion is the September 4, 2015 order of the

bankruptcy court dismissing the bankruptcy cases filed by each appellant.

       We GRANT the motion to withdraw. We DIRECT the Clerk of this Court to remove

attorneys: Charles L. Perry, Mark A. Shoffner, Benjamin J. Setnick, Crystal L. Jamison and the

law firm Andrews Kurth, LLP, as counsel for appellants.

       Appellants may only appear before this Court through an attorney. See TEX. R. Civ. P. 7;

Kunstoplast ofAm., Inc. v. Formosa Plastics Corp., 937 S.W.2d 455,456 (Tex. 1996).
       Accordingly, we ORDER appellants to file, WITHIN THIRTY DAYS of the date of

this order, the name, State Bar number, mailing address, email address, and telephone number of

new counsel. We caution appellants that failure to provide the required information within the

time specified will result in dismissal of the appeal without further notice.




                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE
Q:ourt of Appeals                                                                                                                                                       ~tsPOsl:
lfiftq iHBttirt of Wrxa.a at IDalla.a                                                                                                                            Q
                                                                                                                                                                  4-     "i'Q
                                                                                                                                                                            ~
George L. Allen Sr. Courts Building                                                                                                                              /:!?~~=='-
                                                                                                                                                                 - , ' :·........-~-
600 Commerce Street, Suite 200                                                                                                   ~                 - •5                         . -ptn